Case 1:20-cv-24342-RNS Document 27-1 Entered on FLSD Docket 03/16/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                               Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                          )
                                           )
              Plaintiff,                   )
                                           )
   v.                                      )
                                           )
   KIOSOFT TECHNOLOGIES, LLC and           )
   TECHTREX, INC.,                         )
                                           )
              Defendants.                  )
                                           )

     DECLARATION OF G. EDWARD POWELL III IN SUPPORT OF PAYRANGE’S
   OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S CLAIM FOR
                    INFRINGEMENT OF THE ’833 PATENT




                                          -1-
Case 1:20-cv-24342-RNS Document 27-1 Entered on FLSD Docket 03/16/2021 Page 2 of 3




          I, G. Edward Powell III, declare as follows:

          1.      I am an attorney at Wilson Sonsini Goodrich & Rosati and am counsel for

   Plaintiff PayRange Inc. (“PayRange”). I make this Declaration based on my personal knowledge

   and in support of PayRange’s Opposition to Defendants’ Motion to Dismiss Plaintiff’s Claim for

   Infringement of the ’833 Patent.

          2.      Attached as Exhibit 1 is a true and correct copy of the Notice of Allowance and

   Fees Due for U.S. Patent No. 10,719,833, entered by the United States Patent and Trademark

   Office on March 11, 2020.

          3.      Attached as Exhibit 2 is a true and correct copy of selected pages from the file

   history of U.S. Patent No. 9,659,296 (the “’296 Patent”), excerpted from a copy of the file

   history that was filed with the United States Patent and Trademark Office by Defendants as an

   exhibit to a petition for covered business method (CBM) review of the ’296 Patent.

          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.

          Executed this 16th day of March, 2021, in Palo Alto, California.



                                                        /s/ G. Edward Powell III
                                                        G. Edward Powell III




                                                  -2-
Case 1:20-cv-24342-RNS Document 27-1 Entered on FLSD Docket 03/16/2021 Page 3 of 3




                                    CERTIFICATE OF SERVICE

          The undersigned certifies that a true and correct copy of the foregoing document was

   served on counsel for Defendant via the Court’s CM/ECF system on all counsel of record who

   have consented to electronic service.

                                               /s/ Joseph R. Englander
                                                  Joseph R. Englander




                                               -3-
